                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 HUNTINGTON DIVISION


DAVID DARRELL WALKER,

               Movant,

v.                                                  Case No. 3:18-0332
                                                    Case No. 3:13-00187
UNITED STATES OF AMERICA,

               Respondent.


                         MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that Movant’s § 2255 Motion be denied (ECF No. 177), and this action be

dismissed, with prejudice, and removed from the docket of the Court. Neither party has filed

objections to the Magistrate Judge’s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that Movant’s § 2255 Motion be DENIED (ECF No. 177),

and this action be DISMISSED, with prejudice, and REMOVED from the docket of the Court,

consistent with the findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:         September 12, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
